CLARK, Circuit Judge
(dissenting in part).
I would affirm the Commission’s order. I do not believe we should substitute our own vagueness for that of the Commission. The Seventh Circuit Court of Appeals has repented of so doing. National Candy Co. v. Federal Trade Commission, 7 Cir., 104 F.2d 999, repudiating Federal Trade Commission v. A. McLean & Son, 7 Cir., 84 F.2d 910. Compare also Ostler Candy Co. v. Federal Trade Commission, 10 Cir., 106 F.2d 962. These cases hold that the Commission’s order cannot be reasonably construed to have application to straight candy, but, in view of the allegations of the complaint and the findings, applies only to candy carrying an unfair appeal to retail dealers and purchasers, on account of the element of chance involved in its sale. So viewed, the order does not make petitioner responsible for acts of retailers and is proper. The cases point to an extensive evil, and suggest the undesirability of an ineffective order, as does the testimony before the Commission. If the order proves unworkable in practice, the Commission may correct it more expertly than we can now when we do not know that it contains other than imaginary defects.
I do not understand our modification of the order. Does “likely to be used” mean any more than “capable of being used,” which is the present order reasonably construed? Presumably the new order must mean something other than did the one it changes. If “likely” means “probable,” and that is something more than “capable,” we may be getting dangerously near the nullifying requirement of subjective intent on the part of the manufacturer. At any rate, “are likely to” suggests a question-begging requirement of some unspecified quantum of proof of possibilities, which may render the order practically unenforceable.
The Commission’s difficulty here apparently springs from overkindness (cf. Capon Water Co. v. Federal Trade Commission, 3 Cir., 107 F.2d 516, 518), for an order requiring distinctive labeling of the candies would seem impervious to attack. Even though the Commission may have to come to such an order in time, I would not discourage its trying of milder measures first, as I fear we are doing when we present it with a mandate thus uncertain.